DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
In response to the After Final Amendments filed on 3/21/21, claims 1-17 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claim 1.  The prior art fails to disclose or teach “A computer system comprising: a keyboard with a plurality of touchbands, each of which is a narrow multi-touch touchpad; a display device; a computer touchband device application program executable on the computer processor configured to: manage a multi-level context-dependent cascading menu interface wherein each menu item includes a plurality of drag-control functions driven by independent control-drag operations on the touchbands, a plurality of tap commands triggered by independent command-tap operations on the touchbands and a plurality of submenu items; display two-layer horizontal menu with the active menu layer on top and the content of the highlighted menu item under the active menu layer; create a control variable menu_Display with two possible values: (off = 0, on = 1}; display the context-dependent menu when menu Display = on; hide the context-dependent menu when menu Display tructure; toggle the menu_Display value whenever detected menu-on/off operation; set menu Display = off when no-operation exceeds the specified time limit; set menu Display = on when detected any operation on the touchbands during the context-dependent menu is hided.”  As required by the independent claim 1.  

Consequently, claims 1-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNIT PANDYA/Primary Examiner, Art Unit 3649